Exhibit 99 First Acceptance Corporation Reports Operating Results for the Three Months Ended March31, 2016 NASHVILLE, TN, May 10, 2016 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the three months ended March31, 2016. Operating Results Revenues for the three months ended March31, 2016 increased 29% to $96.9 million from $75.1 million in the same period in the prior year. Loss before income taxes for the three months ended March31, 2016 was $8.4 million, compared with income before income taxes of $0.8 million for the three months ended March31, 2015. Net loss for the three months ended March31, 2016 was $5.5 million, compared with net income of $0.5 million for the three months ended March31, 2015. Basic and diluted net loss per share were $0.13 for the three months ended March31, 2016, compared with basic and diluted net income per share of $0.01 for the same period in the prior year.
